DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is responsive to communication filed on 7/30/2020.
Claims 1-18 are pending examination in this application and are subject to examination.
Claims 15-18 are newly added claims.
This amendment and applicant’s arguments have bene fully considered and entered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotnikov (Publication number US 20160261674 A1).


wherein the processor in response to reception of a request for information relating to streaming of specific image data from an external device (i.e. request from client device received at the portable device which is the digital camera for opening HTML file)(Paragraph 14, 16) via communication being in compliance with a first protocol (i.e. PTP protocol) (Paragraph 14, 16), transmits information being in compliance with a second protocol (i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file to the client device via root URL (e.g. http://root)) (Paragraph 15) that is supported by an operating system running on the external device (i.e. web browser running on the client device) (Paragraph 16-17) and is for use to request for streaming of the specific image data, to the external device via communication being in compliance with the first protocol (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the client device). Examiner would like to point out that processor may return the HTML file via the established connection to the client device which in this case the established connection is PTP which means it is the first protocol (Paragraph 20).
-in response to reception of a request that uses the transmitted information and requests for streaming of the specific image data, from the external device via communication being in compliance with the second protocol (i.e. http://root), performs streaming of the specific image 
With respect to claim 2, Plotnikov teaches the image provision apparatus according to claim 1, wherein the information being in compliance with the second protocol is a URL (Uniform Resource Locator) corresponding to image data designated by the external device (i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file for the image data to the client device via root URL (e.g. http://root)) (Paragraph 16-17)
With respect to claim 3, Plotnikov teaches the image provision apparatus according to claim 1, wherein the image provision apparatus is an image capture apparatus (i.e. digital camera)(Paragraph 12, 19)
With respect to claim 4, Plotnikov teaches the image provision apparatus according to claim 1, wherein the first protocol is PTP (Picture Transfer Protocol) (Paragraph 16-17) and the second protocol is HTTP (Hypertext Transfer protocol)(Paragraph 17)
With respect to claim 5, Plotnikov teaches an image reception apparatus (fig. 1 element 202) comprising: a communication interface (Fig. 2 element 290); and a processor (Fig. 2 element 260) that control communication with an external device (Fig. 2 element 201) via the communication interface, 
wherein the processor requests, via communication being in compliance with a first protocol (i.e. PTP/MTP) information relating to streaming specific image data to an image device 
receives via communication being in compliance with the first protocol (i.e. PTP/MTP), from the external device, as the information relating to streaming of the specific image data (i.e. receiving/displaying pseudo file by the web browser of the client device as an hyperlink corresponding to the image), information being in compliance with the second protocol (i.e. HTTP) for use to request for streaming of the specific data (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the client device i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file to the client device via root URL (e.g. http://root) ) (Paragraph 15-17). Examiner would like to point out that processor may return the HTML file via the established connection to the client device which in this case the established connection is PTP which means it is the first protocol (Paragraph 20).
-transmits, using the received information and via communication being in compliance with the second protocol, a request for streaming of the specific image data file to the external device , using a function provided by an operating system running on the image reception apparatus ( i.e. in an event the hyperlink is selected from the web browser or fi the web browser attempts to loan an image in the HTML file, the image file is converted to URL by the web server in response to the request from the web browser) (Paragraph 16-17)
	-performs playback on image data from external device that is received in compliance with the second protocol, using a function provided by the operating system (i.e. displaying the image from the portable device by the web browser on the client device using the hyperlink for 
	With respect to claim 10, Plotnikov teaches an image communication system comprising:
	-an image provision apparatus (i.e. digital camera (Paragraph 12-13, 19); and
	-an image reception apparatus (i.e. client device)(Paragraph 19, 12-13)
	-wherein the image provision apparatus and the image reception apparatus are connected in a communicable manner (i.e. over PTP and/or MTP) (Paragraph 12-13), wherein the image provision apparatus comprises: a first communication interface (i.e. Fig. 2 element 250) (paragraph 19); and a first processor (Fig. 2 element 210) that controls communication with an external device (i.e. Fig. 2 element 202 “client device”) via the first  communication interface (i.e. communication chipset),
wherein the first processor in response to reception of a request for information relating to streaming of specific image data from an external device (i.e. request from client device received at the portable device which is the digital camera for opening HTML file)(Paragraph 14, 16) via communication being in compliance with a first protocol (i.e. PTP protocol) (Paragraph 14, 16), transmits information being in compliance with a second protocol (i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file to the client device via root URL (e.g. http://root)) (Paragraph 15) that is supported by an operating system running on the external device (i.e. web browser running on the client device) (Paragraph 16-17) and is for use to request for streaming of the specific image data, to the external device via communication being in compliance with the first protocol (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the 
-in response to reception of a request that uses the transmitted information and requests for streaming of the specific image data, from the external device via communication being in compliance with the second protocol (i.e. http://root), performs streaming of the specific image data to the external device via communication being in compliance with the second protocol (i.e. hyperlink for the image is displayed by the web browser and when hyperlink is selected from the web browser, image may be displayed by the web browser on the client device using the PTP/MTP)(Paragraph 16-17)	
wherein the image reception apparatus (fig. 1 element 202) comprising: a second communication interface (Fig. 2 element 290); and a second processor (Fig. 2 element 260) that control communication with an external device (Fig. 2 element 201) via the second communication interface, 
wherein the second processor requests, via communication being in compliance with a first protocol (i.e. PTP/MTP) information relating to streaming specific image data to an image device (i.e. request from client device received at the portable device which is the digital camera for opening HTML file)(Paragraph 14, 16) 
receives via communication being in compliance with the first protocol (i.e. PTP/MTP), from the external device, as the information relating to streaming of the specific image data (i.e. receiving/displaying pseudo file by the web browser of the client device as an hyperlink corresponding to the image), information being in compliance with the second protocol (i.e. 
-transmits, using the received information and via communication being in compliance with the second protocol, a request for streaming of the specific image data file to the external device , using a function provided by an operating system running on the image reception apparatus ( i.e. in an event the hyperlink is selected from the web browser or fi the web browser attempts to loan an image in the HTML file, the image file is converted to URL by the web server in response to the request from the web browser) (Paragraph 16-17)
	-performs playback on image data from external device that is received in compliance with the second protocol, using a function provided by the operating system (i.e. displaying the image from the portable device by the web browser on the client device using the hyperlink for image using the HTTP://root and displaying on the web browser of the client device) (Paragraph 16-17, 20).  Examiner would like to point out that second protocol is HTTP. 
With respect to claim 11, Plotnikov teaches a control method of an image provision apparatus, comprising: 
-in response to reception of a request for information relating to streaming of specific image data from an external device (i.e. request from client device received at the portable 
-in response to reception of a request that uses the transmitted information and requests for streaming of the specific image data, from the external device via communication being in compliance with the second protocol (i.e. http://root), performing streaming of the specific image data to the external device via communication being in compliance with the second protocol (i.e. hyperlink for the image is displayed by the web browser and when hyperlink is selected from the web browser, image may be displayed by the web browser on the client device using the PTP/MTP)(Paragraph 16-17)
With respect to claim 12, Plotnikov teaches a control method of an image reception apparatus comprising: requesting, via communication being in compliance with a first protocol (i.e. PTP/MTP) information relating to streaming specific image data to an image device (i.e. 
receiving via communication being in compliance with the first protocol (i.e. PTP/MTP), from the external device, as the information relating to streaming of the specific image data (i.e. receiving/displaying pseudo file by the web browser of the client device as an hyperlink corresponding to the image), information being in compliance with the second protocol (i.e. HTTP) for use to request for streaming of the specific data (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the client device i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file to the client device via root URL (e.g. http://root) ) (Paragraph 15-17). Examiner would like to point out that processor may return the HTML file via the established connection to the client device which in this case the established connection is PTP which means it is the first protocol (Paragraph 20).
-transmitting, using the received information and via communication being in compliance with the second protocol, a request for streaming of the specific image data file to the external device , using a function provided by an operating system running on the image reception apparatus ( i.e. in an event the hyperlink is selected from the web browser or fi the web browser attempts to loan an image in the HTML file, the image file is converted to URL by the web server in response to the request from the web browser) (Paragraph 16-17)
	-performing playback on image data from external device that is received in compliance with the second protocol, using a function provided by the operating system (i.e. displaying the image from the portable device by the web browser on the client device using the hyperlink for 
With respect to claim 13, Plotnikov teaches a non-transitory computer-readable storage medium that stores a program for causing a computer to function as an image provision apparatus that comprises: a communication interface (i.e. Fig. 2 element 250) (paragraph 19); and a processor (Fig. 2 element 210) that controls communication with an external device (i.e. Fig. 2 element 202 “client device”) via the communication interface (i.e. communication chipset),
wherein the processor in response to reception of a request for information relating to streaming of specific image data from an external device (i.e. request from client device received at the portable device which is the digital camera for opening HTML file)(Paragraph 14, 16) via communication being in compliance with a first protocol (i.e. PTP protocol) (Paragraph 14, 16), transmits information being in compliance with a second protocol (i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file to the client device via root URL (e.g. http://root)) (Paragraph 15) that is supported by an operating system running on the external device (i.e. web browser running on the client device) (Paragraph 16-17) and is for use to request for streaming of the specific image data, to the external device via communication being in compliance with the first protocol (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the client device). Examiner would like to point out that processor may return the HTML file via the established connection to the client device which in this case the established connection is PTP which means it is the first protocol (Paragraph 20).

With respect to claim 14, Plotnikov teaches a non-transitory computer-readable storage medium that a program for causing a computer to function as an image reception apparatus that comprises: a communication interface (Fig. 2 element 290); and a processor (Fig. 2 element 260) that control communication with an external device (Fig. 2 element 201) via the communication interface, 
wherein the processor requests, via communication being in compliance with a first protocol (i.e. PTP/MTP) information relating to streaming specific image data to an image device (i.e. request from client device received at the portable device which is the digital camera for opening HTML file)(Paragraph 14, 16) 
receives via communication being in compliance with the first protocol (i.e. PTP/MTP), from the external device, as the information relating to streaming of the specific image data (i.e. receiving/displaying pseudo file by the web browser of the client device as an hyperlink corresponding to the image), information being in compliance with the second protocol (i.e. HTTP) for use to request for streaming of the specific data (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the client 
-transmits, using the received information and via communication being in compliance with the second protocol, a request for streaming of the specific image data file to the external device , using a function provided by an operating system running on the image reception apparatus ( i.e. in an event the hyperlink is selected from the web browser or fi the web browser attempts to loan an image in the HTML file, the image file is converted to URL by the web server in response to the request from the web browser) (Paragraph 16-17)
	-performs playback on image data from external device that is received in compliance with the second protocol, using a function provided by the operating system (i.e. displaying the image from the portable device by the web browser on the client device using the hyperlink for image using the HTTP://root and displaying on the web browser of the client device) (Paragraph 16-17, 20).  Examiner would like to point out that second protocol is HTTP. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 6-9, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Kawai et al. U.S. Patent Publication # 2016/0063036 (hereinafter Kawai)

	With respect to claim 6, Plotnikov teaches the image reception apparatus according to claim 5, wherein the processor displays information for selecting one or more image data that the external device has and accepts a user operation for selecting image data (i.e. one or more URL provided in  the HTML document may correspond to file names of images on the portable device (e.g. http://root) .  In an event the hyperlink is selected from the web browser, the URL may be interpreted by the web server on the portable device as the file name of image stored) (Paragraph 17) 
	-if selected image data is in predetermined format (i.e. image file may be converted to a URL), request the information relating to the streaming of the selected image data from the external device (i.e. image may be displayed as the web browser would conventionally display any image selected on the client as a static image)(Paragraph 16-17) 
Plotnikov does not explicitly state if the selected image data is not in the predetermined format, does not request the information relating to streaming of the selected image data from the external device. 
Kawai teaches if selected image data is in predetermined format (i.e. metadata format which can be Exif or JPEF or TIFF)(Paragraph 55, 81-82), request the information relating to the streaming of the selected image data from the external device (i.e. requestcontentdetailedinfo and then instruction for displaying a preview of any one of the images of thumbnails)(Paragraph 
With respect to claim 7, Plotnikov and Kawai teaches the image reception apparatus according to claim 6, but Kawai further teaches wherein the processor obtains from the external device, via communication being in compliance with the first protocol (Paragraph 48, 67) information regarding data formats for which the external device can perform streaming (Paragraph 55, 57,98, 103) , and if the data format (i.e. JPEG or Exif) of the selected image data is a data format for which the external device can perform streaming, requests the information relating to streaming of the selected image data from the external device (i.e. previewing and displaying the image) (Paragraph 55, 57,98, 103, 108) ,
With respect to claim 8, Plotnikov and Kawai teaches the image reception apparatus according to claim 6, but Plotnikov further teaches wherein the processor, if selected image is a still image data (i.e. static image), obtains the selected image data from the external device via communication being in compliance with the first protocol (i.e. image may be displayed by the web browser on the client device using the PTP/MTP configuration) (Paragraph 17)

With respect to claim 15, Plotnikov teaches an image reception apparatus (fig. 1 element 202) comprising: a communication interface (Fig. 2 element 290); and a processor (Fig. 2 element 260) that controls communication with an external device (Fig. 2 element 201) via the communication interface, 
wherein the processor requests, via communication being in compliance with a first protocol (i.e. PTP/MTP) information relating to streaming specific image data to an image device (i.e. request from client device received at the portable device which is the digital camera for opening HTML file)(Paragraph 14, 16) 
receives via communication being in compliance with the first protocol (i.e. PTP/MTP), from the external device, as the information relating to streaming of the specific image data (i.e. receiving/displaying pseudo file by the web browser of the client device as an hyperlink corresponding to the image), information being in compliance with the second protocol (i.e. HTTP) for use to request for streaming of the specific data (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the client device i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file to the client device via root URL (e.g. http://root) ) (Paragraph 15-17). Examiner would like to point out that processor may return the HTML file via the 
-transmits, using the received information and via communication being in compliance with the second protocol, a request for streaming of the specific image data file to the external device , using a function provided by an operating system running on the image reception apparatus ( i.e. in an event the hyperlink is selected from the web browser or fi the web browser attempts to loan an image in the HTML file, the image file is converted to URL by the web server in response to the request from the web browser) (Paragraph 16-17)
	-performs playback on image data from external device that is received in compliance with the second protocol, using a function provided by the operating system (i.e. displaying the image from the portable device by the web browser on the client device using the hyperlink for image using the HTTP://root and displaying on the web browser of the client device) (Paragraph 16-17, 20).  Examiner would like to point out that second protocol is HTTP. 
-wherein the processor displays information for selecting one or more image data that the external device has and accepts a user operation for selecting image data (i.e. one or more URL provided in  the HTML document may correspond to file names of images on the portable device (e.g. http://root) .  In an event the hyperlink is selected from the web browser, the URL may be interpreted by the web server on the portable device as the file name of image stored) (Paragraph 17) 
	-if selected image data is in predetermined format (i.e. image file may be converted to a URL), request the information relating to the streaming of the selected image data from the 
Plotnikov does not explicitly state if the selected image data is not in the predetermined format, does not request the information relating to streaming of the selected image data from the external device. 
Kawai teaches if selected image data is in predetermined format (i.e. metadata format which can be Exif or JPEF or TIFF)(Paragraph 55, 81-82), request the information relating to the streaming of the selected image data from the external device (i.e. requestcontentdetailedinfo and then instruction for displaying a preview of any one of the images of thumbnails)(Paragraph 81-84) if the selected image data is not in the predetermined format, does not request the information relating to streaming of the selected image data from the external device (i.e. displays thumbnail data of the images received from the digital camera in a list form on the display unit.  Immediately after reception of a thumbnail, the control unit sequentially displays it)  (Paragraph 103-104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kawai’s teaching in Plotnikov’s teaching to come up with having selected image data is not in a predetermined format, does not request information.  The motivation for doing so would be the images can be displayed sequentially immediately after receiving a thumbnail image (Paragraph103)
With respect to claim 16, Plotnikov and Kawai teaches the image reception apparatus according to claim 6, but Kawai further teaches wherein the processor obtains from the external device, via communication being in compliance with the first protocol (Paragraph 48, 67) information regarding data formats for which the external device can perform streaming 
With respect to claim 17, Plotnikov and Kawai teaches the image reception apparatus according to claim 6, but Plotnikov further teaches wherein the processor, if selected image is a still image data (i.e. static image), obtains the selected image data from the external device via communication being in compliance with the first protocol (i.e. image may be displayed by the web browser on the client device using the PTP/MTP configuration) (Paragraph 17)
With respect to claim 18, Plotnikov and Kawai teaches the image reception apparatus according to claim 6, but Plotnikov further teaches wherein the first protocol is PTP (Picture Transfer Protocol) (Paragraph 16-17) and the second protocol is HTTP (Hypertext Transfer protocol)(Paragraph 17)

Response to Arguments
Applicant's arguments filed 7/30/2020 have been fully considered but they are not persuasive. 
A).  Applicant states Plotnikov does not teach or suggest the features of applicant’s invention specifically, “the processor in response to reception of a request for information relating to streamlining of specific image data….being in compliance with the second protocol” as recited in claims 1, 10, 11, 13.
With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraph 12, 14-20, Plotnikov teaches an image provision apparatus (i.e. digital camera)(Paragraph 19, 12) comprising: a communication interface (i.e. Fig. 2 element 250) (paragraph 19); and a 
In Paragraph 14-20, Plotnikov further teaches wherein the processor in response to reception of a request for information relating to streaming of specific image data from an external device (i.e. request from client device received at the portable device which is the digital camera for opening HTML file)(Paragraph 14, 16) via communication being in compliance with a first protocol (i.e. PTP protocol) (Paragraph 14, 16), transmits information being in compliance with a second protocol (i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file to the client device via root URL (e.g. http://root)) (Paragraph 15) that is supported by an operating system running on the external device (i.e. web browser running on the client device) (Paragraph 16-17) and is for use to request for streaming of the specific image data, to the external device via communication being in compliance with the first protocol (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the client device). Examiner would like to point out that processor may return the HTML file via the established connection to the client device which in this case the established connection is PTP which means it is the first protocol (Paragraph 20).
In Paragraphs 16-17, Plotnikov further teaches in response to reception of a request that uses the transmitted information and requests for streaming of the specific image data, from the external device via communication being in compliance with the second protocol (i.e. http://root), performs streaming of the specific image data to the external device via communication being in compliance with the second protocol (i.e. hyperlink for the image is 
B).  Applicant states Plotnikov does not teach “requesting via communication being in compliance with a first protocol, information relating…..using a function provided by the operating system” as recited in claim 5, 10, 12, 14.
With respect to remark B, Examiner respectfully disagrees with the applicant because in Paragraph 14, 16, Plotnikov teaches an image reception apparatus (fig. 1 element 202) comprising: a communication interface (Fig. 2 element 290); and a processor (Fig. 2 element 260) that control communication with an external device (Fig. 2 element 201) via the communication interface, wherein the processor requests, via communication being in compliance with a first protocol (i.e. PTP/MTP) information relating to streaming specific image data to an image device (i.e. request from client device received at the portable device which is the digital camera for opening HTML file)(Paragraph 14, 16) 
In Paragraphs 15-17, Plotnikov teaches receives via communication being in compliance with the first protocol (i.e. PTP/MTP), from the external device, as the information relating to streaming of the specific image data (i.e. receiving/displaying pseudo file by the web browser of the client device as an hyperlink corresponding to the image), information being in compliance with the second protocol (i.e. HTTP) for use to request for streaming of the specific data (i.e. the portable device may return HTML code corresponding to the pseudo file that can be opened on a web browser on the client device i.e. the portable device may respond to the request by providing HTML code corresponding to the pseudo file to the client device via root URL (e.g. http://root) ) (Paragraph 15-17). Examiner would like to point out that processor may return the 
In Paragraphs 16-17, Plotnikov teaches transmits, using the received information and via communication being in compliance with the second protocol, a request for streaming of the specific image data file to the external device , using a function provided by an operating system running on the image reception apparatus ( i.e. in an event the hyperlink is selected from the web browser or fi the web browser attempts to loan an image in the HTML file, the image file is converted to URL by the web server in response to the request from the web browser) (Paragraph 16-17)
	In Paragraphs 16-17, 20, Plotnikov teaches performs playback on image data from external device that is received in compliance with the second protocol, using a function provided by the operating system (i.e. displaying the image from the portable device by the web browser on the client device using the hyperlink for image using the HTTP://root and displaying on the web browser of the client device).  Examiner would like to point out that second protocol is HTTP. 
C).  Applicant states Plotnikov fails to teach “if selected image data is in a predetermined format, requesting the information….external device” as recited in new claim 15 and claim 6.
With respect to remark C, Examiner respectfully disagree because in Paragraph 17, Plotnikov teaches wherein the processor displays information for selecting one or more image data that the external device has and accepts a user operation for selecting image data (i.e. one or more URL provided in  the HTML document may correspond to file names of images on the portable device (e.g. http://root) .  In an event the hyperlink is selected from the web browser, the URL may be 
	In Paragraphs 16-17, Plotnikov teaches if selected image data is in predetermined format (i.e. image file may be converted to a URL), request the information relating to the streaming of the selected image data from the external device (i.e. image may be displayed as the web browser would conventionally display any image selected on the client as a static image)(Paragraph 16-17) 
Plotnikov does not explicitly state if the selected image data is not in the predetermined format, does not request the information relating to streaming of the selected image data from the external device. 
Kawai teaches if selected image data is in predetermined format (i.e. metadata format which can be Exif or JPEF or TIFF)(Paragraph 55, 81-82), request the information relating to the streaming of the selected image data from the external device (i.e. requestcontentdetailedinfo and then instruction for displaying a preview of any one of the images of thumbnails)(Paragraph 81-84) if the selected image data is not in the predetermined format, does not request the information relating to streaming of the selected image data from the external device (i.e. displays thumbnail data of the images received from the digital camera in a list form on the display unit.  Immediately after reception of a thumbnail, the control unit sequentially displays it)  (Paragraph 103-104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kawai’s teaching in Plotnikov’s teaching to come up with having selected image data is not in a predetermined format, does not 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Takagi et al. U.S. Patent Publication # 2016/0088423 which in Paragraph 58 teaches using correct parameter value in a correct data format to the tag memory of the digital camera from the mobile phone.  This is for when PTP/IP through the wireless LAN communication cannot be received.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453